Citation Nr: 1302366	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-41 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability beginning March 25, 2003; to include a separate compensable disability rating for neurologic impairment associated with the lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for lumbar strain, rated at 10 percent, effective April 1, 2002, and at 20 percent, effective August 23, 2006.

In November 2010, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
In an August 2011 decision, the Board confirmed a 10 percent disability rating effective April 1, 2002; determined that a 20 percent disability rating was warranted effective March 25, 2003; and remanded the issue of entitlement to a separate compensable disability rating for related neurologic impairment for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the August 2011 Board decision which denied entitlement to a disability rating in excess of 20 percent beginning March 25, 2003.  In July 2012 Order, the Court granted the parties' Joint Motion for Remand and vacated that portion of the Board's August 2011 decision.  The case now is before the Board for further appellate review.

The Board notes that the requested development regarding the neurologic impairment issue has not yet been completed.  

The issue of entitlement to service connection for an acquired psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2011 remand order, the Board requested that the Veteran be sent a letter notifying the Veteran of the information and evidence needed to substantiate his claim for a separate disability rating for peripheral neuropathy or radiculopathy of the lower extremities due to lumbar strain, including as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Then, he was to be provided with a VA examination to evaluate the current severity of any neurological manifestations associated with the service-connected lumbar strain.  This requested development has not yet been completed and is necessary to properly adjudicate this claim.  

In addition, the July 2012 Joint Motion, in pertinent part, explained that the November 2009 VA examination did not adequately address the impact of the Veteran's lumbar spine disability flare-ups and pain on his functioning.  As such, a new VA examination must be obtained in order to determine the current severity of the Veteran's service-connected lumbar spine disability and any associated neurologic disabilities, and the Veteran must be provided with proper notice.  

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the Veteran's claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(b) (2012) are fully complied with and satisfied.  The Veteran shall be provided with proper notice of the information and evidence needed to substantiate his claim for a separate disability rating for peripheral neuropathy or radiculopathy of the lower extremities due to the lumbar spine disability, including the requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC shall afford the Veteran a VA examination to determine the current severity of the service-connected lumbar spine disability and any associated neurologic impairment.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups. T he examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.

The examiner is also directed to specifically comment on the following:

(a) Whether there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

The examiner should indicate whether the lumbar spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

The examiner should also report all neurologic impairment resulting from the service-connected lumbar spine disability.  

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.    

If there is sciatic nerve impairment, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report.  

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  If the examiner does not find that the service-connected disabilities preclude gainful employment, the examiner is requested to discuss the types of employment the Veteran would be able to obtain and maintain.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



